Citation Nr: 1216274	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's hearing loss was evaluated at a VA audiological examination in May 2007.  In an August 2008 substantive appeal, the appellant stated that he believed that his hearing was getting worse.  In an April 2012 written brief, the appellant's representative noted that the appellant contends that his hearing loss has worsened.  The representative asserted that the May 2007 VA audiological examination is too old for rating purposes and requested a new VA examination to ascertain the current severity of the Veteran's hearing loss disability.  

The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The appellant's most recent VA audiological examination was five years ago and he has contended that his hearing has worsened.  Therefore, the Board finds that a VA examination is necessary prior to appellate adjudication of this issue to determine the current severity of his hearing loss disability.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the current state of his service-connected bilateral hearing loss.

The claims folder must be provided to the examiner for review in conjunction with the examination.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  

After examining the appellant and obtaining the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the appellant's service-connected hearing loss disability on his occupational functioning and daily activities in the report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

2.  Thereafter, readjudicate the issue on appeal of entitlement to a compensable evaluation for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


